DETAILED ACTION
This communication is responsive to the RCE with amendment filed 09/09/2021.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 6-8, 10-11, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (U. S. Pat. - 1,943,499).
	Regarding claim 1, Williams discloses a volcanic cone-shaped inverter vent being arranged in a bass reflex loudspeaker (19) and comprising: a 360 degrees full-circumferential first opening (15); a channel (14) communicated with the first opening; and a second opening (17) communicated with the channel; wherein air enters or exits from the 360 degrees full-circumferential first opening in a 360 degrees full-circumferential direction and a width of the channel is gradually varied along the channel (Fig. 2) as claimed.
	Regarding claim 2, Williams further discloses the inverter vent, wherein a cross-sectional area of the channel (Figs. 3 and 5-6) is substantially the same as (such as acoustic flow) a cross-sectional area of the 360 degrees full-circumferential first opening.

	Regarding claim 6, Williams discloses a volcanic cone-shaped inverter vent for a loudspeaker system (Figs. 2-3), said inverter vent comprising: a first partition (14-15); and a second partition (14 and 17); wherein the first partition and the second partition constitute a 360 degrees full-circumferential first opening (15), a channel (14), and a second opening (17), air inside the loudspeaker enters the 360 degrees full-circumferential first opening in a 360° full circumference direction, and passes through the channel, and then is discharged through the second opening; alternatively, air outside the loudspeaker enters the second opening, and passes through the channel, and then enter the loudspeaker through the 360 degrees full-circumferential first opening in a 360 degrees full-circumferential direction and a width of the channel is gradually varied along the channel (Figs. 2-3).
Regarding claim 7, Williams further discloses the inverter vent, comprising a third partition (18), wherein: the second partition is located between the first partition and the third partition (Fig. 3); the channel (14) is divided into a first channel and a second channel communicated with each other; the first partition and the second partition constitute the 360 degrees full-circumferential first opening and the first channel; and the second partition and the third partition constitute the second channel and the second opening (Fig. 3).
Regarding claim 8, Williams further discloses the inverter vent, including a third partition (18), wherein: the channel (14) is divided into a first channel, a second channel, and a third channel communicated with each other; the first partition and a wall  of the loudspeaker (19) constitute the first channel and the 360 degrees full-circumferential first opening (15), the first partition and the 
Regarding claim 10, Williams further discloses the inverter vent, wherein a cross-sectional area of the channel (14) is substantially the same as a cross-sectional area of the 360 degrees full-circumferential first opening (15) (Figs. 2-3).
Regarding claim 11, Williams further discloses the inverter vent, wherein a cross-sectional area of the second opening (17) is substantially the same as a cross-sectional area of the 360 degrees full-circumferential first opening (15) (Figs. 2-3).
	Regarding claim 14, Williams discloses a bass reflex loudspeaker, comprising: a monomer (transducer) having a diaphragm (19); a volcanic cone-shaped (Figs. 2-3) inverter vent comprising: a 360 degrees full-circumferential first opening (15); a channel (14) communicated with the first opening; and a second opening (the region near transducer) communicated with the channel; wherein air inside the loudspeaker enters the 360 degrees full-circumferential first opening in a 360 degrees full-circumferential direction, and passes through the channel, and then is discharged through the second opening; alternatively, air outside the loudspeaker enters the second opening, and passes through the channel, and then enter the loudspeaker through the first opening in a 360 degrees full-circumferential direction; and wherein a width of the channel is gradually varied along the channel (Figs. 2-3).
	Regarding claim 15, Williams further discloses the inverter vent, wherein a cross-sectional area of the channel (Figs. 2-3) is substantially the same as (such as acoustic flow) a cross-sectional area of the 360 degrees full-circumferential first opening.

Regarding claim 18, Williams further discloses the inverter vent, wherein the inverter vent comprises a first partition (14-15) and a second partition (14, 17), and the first partition and the second partition constitute the 360 degrees full-circumferential first opening (15), the channel (14), and the second opening (17), and wherein the first partition is connected to a wall (19) of the loudspeaker (Figs. 2-3).
Regarding claim 19, Williams further discloses the inverter vent, wherein the inverter vent comprises: a first partition (14-15); a second partition (14, 17); and a third partition (14, 18); wherein the second partition is located between the first partition and the third partition (Fig. 3), the channel (14) is divided into a first channel and a second channel communicated with each other, the first partition and the second partition constitute the first opening and the first channel, the second partition and the third partition constitute the second channel and the second opening, and the second partition is connected to a wall of the loudspeaker (19, Fig. 3) as claimed.
Regarding claim 20, Williams further discloses the inverter vent, wherein the inverter vent comprises: a first partition (14-15); a second partition (14, 17); and a third partition (14, 18), wherein the second partition is located between the first partition and the third partition, the channel is divided into a first channel, a second channel, and a third channel communicated with each other, the first partition and a wall of the loudspeaker (19) constitute the first channel and the first opening, the first partition and the second partition constitute the second channel, the second partition and the third partition constitute the third channel and the second opening, and the second partition is connected to the wall of the loudspeaker (Figs. 2-3) as claimed.
Allowable Subject Matter
Claims 4, 12 and 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Applicant’s arguments dated 10/14/2021 have been fully considered, but they are not deemed to be persuasive.
Regarding claim 1, cited references US-1,3943,499 does clearly show all previously claimed limitation and the newly added limitation: a volcanic cone-shaped (Figs. 2-3) inverter vent being arranged in a bass reflex loudspeaker (19) and comprising: a 360 degrees full-circumferential first opening (15); a channel (14) communicated with the first opening; and a second opening (17) communicated with the channel; wherein air enters or exits from the 360 degrees full-circumferential first opening in a 360 degrees full-circumferential direction and a width of the channel is gradually varied along the channel (Figs. 2-3) as claimed.
Regarding claim 6, cited references US-1,3943,499 does clearly show all previously claimed limitation and the newly added limitation: a volcanic cone-shaped inverter vent for a loudspeaker system (Figs. 2-3), said inverter vent comprising: a first partition (14-15); and a second partition (14 and 17); wherein the first partition and the second partition constitute a 360 degrees full-circumferential first opening (15), a channel (14), and a second opening (17), air inside the loudspeaker enters the 360 degrees full-circumferential first opening in a 360° full circumference direction, and passes through the channel, and then is discharged through the second opening; alternatively, air outside the loudspeaker enters the second opening, and passes through the channel, and then enter the loudspeaker through the 360 degrees full-circumferential first opening gradually varied along the channel (Figs. 2-3).
Regarding claim 14, the cited references US-1,3943,499 does clearly show all previously claimed limitation and the newly added limitation: a bass reflex loudspeaker, comprising: a monomer (transducer) having a diaphragm (19); a volcanic cone-shaped (Figs. 2-3) inverter vent comprising: a 360 degrees full-circumferential first opening (15); a channel (14) communicated with the first opening; and a second opening (the region near transducer) communicated with the channel; wherein air inside the loudspeaker enters the 360 degrees full-circumferential first opening in a 360 degrees full-circumferential direction, and passes through the channel, and then is discharged through the second opening; alternatively, air outside the loudspeaker enters the second opening, and passes through the channel, and then enter the loudspeaker through the first opening in a 360 degrees full-circumferential direction; and wherein a width of the channel is gradually varied along the channel (Figs. 2-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 8:00 pm. If it is necessary, the examiner's supervisor, Duc M. Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651